 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9 RAUL LOPEZ, JR.,                                  CASE NO. 2:15-cv-00243-RSL
10                                                   ORDER GRANTING UNITED
                                     Plaintiff,
11                                                   STATES’ MOTION TO COMPEL
                             v.                      DISCOVERY RESPONSES
12
     UNITED STATES SECRET SERVICE,
13
                                     Defendant.
14
15
16           This matter comes before the Court on Defendant United States’ unopposed
17
     Motion to Compel Discovery Responses. The discovery requests at issue were first
18
19 served on January 8, 2018. Since then, the government has gone to extraordinary lengths
20 in an effort to ensure that plaintiff, both individually and through his attorneys, is aware
21
     of the outstanding discovery requests. No response has been served.
22
23           It is hereby ORDERED that the United States’ motion is GRANTED. Plaintiff

24 shall respond to the United States’ First Set of Interrogatories and Requests for
25
     Production of Documents and file a certificate of service in the Court’s docket on or
26
27 before October 26, 2018. Failure to timely file proof of service may result in dismissal of
28 this action for failure to prosecute.



      Order Granting United States’
      Motion to Compel Discovery Responses - 1
 1           Donna Johnston recently appeared as counsel for plaintiff. A copy of this order
 2
     will be served on her via the Court’s electronic docketing system. The Clerk of Court is
 3
 4 directed to mail a copy of this order to plaintiff at:
 5           Raul Lopez, Jr.
 6           415 Whiskey Hill Road
             Lopez Island, WA 98261.
 7
 8           Dated this 2nd day of October, 2018.
 9
10                                               A
                                                 ROBERT S. LASNIK
11                                               United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



      Order Granting United States’
      Motion to Compel Discovery Responses - 2
